Title: From Benjamin Franklin to Jonathan Shipley, 24 June 1771
From: Franklin, Benjamin
To: Shipley, Jonathan


This letter is the first that survives in a correspondence that continued for the rest of Franklin’s life. The acquaintance had in all likelihood originated through Shipley’s brother William, whom Franklin had known for more than fifteen years. By 1771 it embraced the Bishop’s whole family, and was thriving as the green bay tree.
Jonathan Shipley (1714–88) was that rarity among eighteenth-century prelates, a man who grew more liberal as he aged. He was educated at Reading and Oxford and ordained in 1738; he then became a tutor in the household of the Earl of Peterborough, whose niece he soon married. She was a maid of honor of Queen Caroline, and opened the road of preferment to him. He followed it: prebendary of Winchester, chaplain-general to the Duke of Cumberland in the War of the Austrian Succession, Dean of Winchester; in 1769 he was consecrated Bishop of Llandaff, and in the same year translated to the see of St. Asaph. There he remained, largely because he became almost at once an outspoken opponent of ministerial policy toward America. This change was undoubtedly accelerated by his ripening friendship with Franklin, but the Bishop had a mind of his own; his later stand on toleration for dissenters was of a piece with his attitude toward the colonies. He was, in short, a friend whom Franklin had reason to cherish.
 
My Lord,
London June 24. 1771.
I got home in good time, and well. But on perusing the Letters that were come for me during my Absence, and considering the Business they require of me, I find it not convenient to return so soon as I had intended. I regret my having been oblig’d to leave the pleasing Society of your Lordship and Family, and that most agreeable Retirement good Mrs. Shipley put me so kindly in possession of. I now breathe with Reluctance the Smoke of London, when I think of the sweet Air of Twyford: And by the time your Races are over, or about the Middle of next Month (if it should then not be unsuitable to your Engagements or other Purposes) I promise myself the Happiness of spending another Week or two where I so pleasantly spent the last.
I have taken the Liberty of sending by the Southampton Stage, directed to your Lordship, a Parcel containing one of my Books for Miss Georgiana, which I hope she will be good enough to accept, as a small Mark of my Regard for her philosophic Genius: And a Specimen of the American dry’d Apples for Mrs. Shipley, that she may judge whether it will be worth while to try the Practice. I should imagine that the sweet Summer Apples, which cannot otherwise be kept till Winter, are best to be thus preserv’d. I doubt some Dust may have got among these, as I found the Cask uncover’d; therefore it will not perhaps be amiss to rinse them a Minute or two in warm Water, and dry them quick in a Napkin. With the greatest Esteem and Respect, and many Thanks for your and Mrs. Shipley’s abundant Civilities, I am, My Lord, Your Lordship’s obliged and most obedient humble Servant
B Franklin

P.S. The Parcel is directed to be left at the Turnpike next beyond Winchester.
Bp. of St. Asaph
